Case 2:18-cv-00814-SJF-SIL Document 89-1 Filed 01/31/19 Page 1 of 3 PageID #: 1103




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------x
 MITSUBISHI MOTORS NORTH                            RICHARD SIMON, ESQ.
 AMERICA, INC.,                                        DECLARATION
                     Plaintiff,
        -against-                               In Support of Rule 1.4 Motion to
                                                Withdraw as Defendant’s Counsel
 GRAND AUTOMOTIVE, INC. d/b/a
 PLANET MITSUBISHI,
                                                Case No. 18-CV-814(SJF)(SIL)
                     Defendant.
 --------------------------------------x

       RICHARD SIMON, ESQ. declares, pursuant to 28 U.S.C. 1746, the
 truth of the following under the penalties of perjury:

       1. After issue was joined by defendant’s Answer/Counterclaim, and

 after a Preliminary Injunction later was granted in favor of the plaintiff, the

 defendant’s prior counsel notified it that he didn’t wish to continue as its

 counsel due to disputes between them. Thereafter, defendant retained me,

 and I filed my Notice of Appearance on 4/6/2018; no delay herein ensued.

       2. I also represented Grand Automotive in its DMV Adjudicatory

 Proceeding, commenced by its Petition challenging MMNA’s denials of its two

 relocation requests, consequently also challenging MMNA’s termination of its

 franchise. The DMV’s Administrative Law Judge stayed MMNA’s termination

 of its franchise, and scheduled a final Hearing on the merits for last August.

 However, this court, upon plaintiff’s motion, stayed that proceeding pending

 the final outcome herein, so presently a resolution of my client’s challenge to

 the reasonableness/propriety of the termination can only be had herein. All

 discovery herein has continued, and is set to conclude by April 1, 2019.

                                            1
Case 2:18-cv-00814-SJF-SIL Document 89-1 Filed 01/31/19 Page 2 of 3 PageID #: 1104




       3. Tests at New York Columbia Presbyterian Hospital, occasioned by

 negative symptoms and increased weakness, revealed stage 4 [“terminal”]

 prostate cancer---spread throughout my body, in all my bones. I had two

 pathological fractures of my thoracic vertebrae, and was able to walk only

 after successful/experimental spinal surgery. A new/miraculous “chemo”

 regime, which I must intake every day for the rest of my life (with other

 medications/injections), has prolonged my life, but the cancer “forever”

 remains throughout my body. Incredibly, I was soon able to again handle

 cases (as herein), if solely to seek to (favorably) conclude same for clients

 and to avoid undue delay/hardship for all involved.

       3. I informed my client and opposing counsel of my diagnosis, and I

 continued herein to try to complete discovery and achieve full settlement of

 this matter. But recent correspondence from opposing counsel now makes it

 almost certain that full settlement cannot currently be attained. The strain of

 my continuing as counsel, in the procedural posture of this case, is beyond

 my capacity. My withdrawal as counsel will also serve my client’s interests.

 My terminal cancer and debilitated condition necessitated my withdrawal.

       4. My time expended (and expenses incurred) herein exceeded fees I

 received from my client, but we haven’t had any fee dispute. I will not seek

 any retaining lien whatsoever. I have assured my client I will fully cooperate

 with its new counsel, including providing all relevant documents and also

 reviewing with new counsel all pertinent issues and background matters.


                                        2
Case 2:18-cv-00814-SJF-SIL Document 89-1 Filed 01/31/19 Page 3 of 3 PageID #: 1105




       5. My client’s President, Kanhiya Kinney Galani, attended the court’s

 conference on 1/24/19 with me. He had been informed I would (orally) apply

 on the record for permission to withdraw as its counsel after other pending

 issues had been resolved/addressed. I truly believed he would then consent

 thereto, but instead, he refused to do so. The court thereupon directed my

 application to withdraw as defendant’s counsel be submitted by this formal

 motion, returnable on 2/28/2019. This Declaration and the accompanying

 Notice of Motion are compliant therewith. My withdrawal is warranted and

 necessary, and it is also in the best interests of my client.

       WHEREFORE, it is respectfully requested my application to withdraw as

 defendant’s counsel be granted.

       The undersigned verifies the truth and accuracy of the contents of this

 declaration, under the penalties of perjury.



 Dated: January 27, 2019
 New Haven, CT.


                                          /s/ RS, ESQ.
                                      _______________________
                                      RICHARD SIMON, ESQ.
                                      Attorney for Defendant
                                      1461 Franklin Avenue, Suite LL-S
                                      Garden City, NY 11530
                                      631-766-8762
                                      rsimonesq@yahoo.com




                                         3
